Citation Nr: 1313023	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include consideration on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from June 1980 to June 1984.  He had additional service in the National Guard from January 1985 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A video conference hearing was held in June 2007, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony (transcript) is associated with the claims folder.

The Board remanded the Veteran's appeal in August 2011 and September 2012.  However, as there has not been substantial compliance with the remand directives, the appeal must be unfortunately remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for lumbar spine disc bulging at L4-L5 (20 percent disabling); cervical spine disorder -- osteochondrosis with disc osteophyte complex at C4-5, and spondylitic bar at C5-6 (20 percent disabling); left knee anterior cruciate tear residuals (10 percent disabling); left ankle fracture residuals (10 percent disabling); tinnitus (10 percent disabling), and hearing loss (noncompensably disabling).  The combined disability rating is 50 percent.  Therefore, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16 (a) (2012) are not met. 

In a March 2013 statement submitted directly to the Board, the Veteran referred to recent VA treatment, including diagnostic testing and physical therapy.  Records pertaining to that treatment are not of record and should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The case was most recently remanded by the Board in September 2012, partly to afford the Veteran an examination, to include to obtain comments from VA examiners as to the "impact" of the Veteran's service-connected disabilities on his occupational functioning, and, what, if any, "work environment" the Veteran was best suited in light of his service-connected disabilities.  

Pursuant to the September 2012 Board remand, the Veteran was afforded a VA general medical examination in November 2012.  The examination report included an assessment of degenerative arthritis of the thoracolumbar and cervical spine segments, left knee "ACL" (anterior cruciate ligament) tear and ACL reconstruction, and left ankle fracture.  The examiner commented that any labor requiring the Veteran to turn his head more than 50 degrees would be precluded.  The examiner added that due to his lumbar spine disability the Veteran could not lift any weight in excess of five pounds.  As to his service-connected left knee the examiner commented that the Veteran was precluded from pushing or pulling any weights, and was very limited in his ability to squat.  The examiner determined that the Veteran's knee, cervical spine and back disabilities did not "rule out" sedentary work.  As for his left ankle disorder, this was considered separately and was not noted to have any impact on the Veteran's ability to work.   

A VA audio report, also dated in November 2012, showed that the Veteran's hearing could not be tested.  The same audiologist who examined the Veteran in November 2012 commented in December 2012 that the Veteran was "not unemployable based upon hearing loss and/or tinnitus alone."  She added that many occupations do not rely significantly upon hearing and may be successfully preformed dispute the presence of either hearing loss and/or tinnitus.  

The examinations conducted after the most recent remanded yielded separate opinions to the effect that the Veteran's service-connected disabilities did not "rule out" sedentary employment, he was "not unemployable" based on hearing loss and tinnitus "alone," and his left ankle had no impact on employment.  The opinions are inadequate, however, because none of them consider the impact of all service-connected disabilities on the ability to obtain or retain substantially gainful employment.  Thus, another opinion must be obtained on remand.  Stegall, 11 Vet. App. at 268.  

Given the Veteran's recent VA treatment and the lack of an adequate medical opinion, the claim must be remanded for another opinion as to whether all of the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation, as well as suggestions from the examiner as to type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).

Pursuant to the most recent remand, the Veteran was again provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and asked to return the completed form to VA.  This form allows the Veteran to inform VA of his employment history, educational background, and prior work history.  The Veteran did not return this form.  As this claim must be remanded anyway, the Veteran should be provided another opportunity to return this completed form.  The Board notes that the Veteran had been provided this form on at least 2 occasions and has not completed it.  Information on that form is necessary to decide the claim and some of it is not otherwise available in the claims folder.  If that information is not provided by the Veteran, it may lead to a denial of his claim.  

Finally, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  On remand, the RO should refer the claim for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran should be instructed that in order to assist VA in its development of his claim he should return a completed copy of this form.  

2.  Obtain all treatment records from the Wiley VA Medical Center since February 2012.  

3.  After completion of the foregoing, send the Veteran's claims folder to the examiner who conducted the November 2012 VA general medical examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to his report describing the impairment from each of the Veteran's service-connected disabilities and provide an opinion as to whether the Veteran's service-connected disabilities (lumbar spine disc bulging at L4-L5, evaluated as 20 percent disabling; cervical spine disorder -- osteochondrosis with disc osteophyte complex at C4-5, and spondylitic bar at C5-6, 20 percent; left knee anterior cruciate tear residuals, 10 percent; left ankle fracture residuals, 10 percent; tinnitus, 10 percent; and hearing loss, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

All findings and conclusions must be set forth in a legible report.

4.  Thereafter, if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, the RO/AMC must refer the Veteran's TDIU rating claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  See 38 C.F.R. § 4.16(b).  

5.  The RO/AMC should then readjudicate the claim for entitlement to a TDIU rating.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and they should be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

